Bartou, J.,
delivered the opinion of this court.
The question presented for decision by this appeal is, whether certain “coal cars” described in the statement of facts found in the record, are the subject of mechanics’ lien, under the provisions of the act of 1845, ch. 176, and involves the construction of that act, and of the act of 1838, ch. 205, to which it is a supplement.
Although those acts have been the subject of several adjudications in this court, the question presented by the record has not before been directly decided. In the case of Wells & Miller vs. The Canton Company, 3 Md. Rep., 241, and the case of Denmead vs. The Bank of Baltimore, 9 Md. Rep., 179, which were cases of liens on machinery, under the act of 1845, the machinery, which was the subject of the lien, was of a fixed or stationary kind.
Admitting the coal cars in this case to be, in point of fact, machines, we are of opinion that they are not such machines as are contemplated by the act of 1845. The language of the 4th section of that act is: “That every machine hereafter to be erected, constructed, or repaired, within the city of Baltimore, shall be subject to a lien, in like manner as buildings are made subject, under the provisions of this and the original act to which this is a supplement.”
It has been argued that the word machine, in this section, being used without qualification, is extensive enough to embrace. all kinds of machines, as well those which are movable as those which are fixed or stationary.
Such a construction would be fraught with the most mischievous consequences. The word machine, if to be taken iu its most extended signification, means every thing which acts by a combination of the mechanical powers, however simple or complex it may be. The ingenious argument of the appellant’s counsel, and the authorities he cites are sufficient to demonstrate that this word, if to be understood in its broad general sense, will not only comprehend locomotives, *90threshing machines, and such like, but that all the various machines used in agriculture and commerce, carriages and vehicles in ordinary use, even watches and clocks, and all the machines in domestic use, would be-alike embraced in the terms of the law. Can it be for a moment supposed that the legislature designed to subject all these to the operation of the lien laws? Such things, like the coal cars in question, are mere chattels which pass by delivery; a construction which would embrace them within the provisions of the lien laws, would interrupt the daily transactions of trade in such articles, and render the rights of property in them insecure.
In looking at the provisions of the lien laws, and applying to them the safe and well-established rules of construction which are to govern us, in arriving at the intention of the legislature, we are the more convinced of the propriety of limiting and restraining the meaning of the word machine, used in the law to fixed or stationary machinery. We adopt the language employed by Judge Buchanan, in delivering the opinion of the Court of Appeals, in the case of the Canal Co. vs. The Rail Road Co., 4 G. & J., 152: “Statutes should be construed with a view to the original intent and meaning of the makers, and such construction should be put upon them as best to answer that intention, which may be collected from the cause or necessity of making the act, or from foreign circumstances; and when discovered, ought to be followed, although such construction may seem to be contrary to the lptter of the statute. That, therefore, which is within the letter of the statute, is sometimes not within the statute, not being within the intention of the makers.” •
We are to inquire, “what was the mischief and defect against which the common law did not provide?” and which the statute was designed to cure; and “it is the duty of the court to make such construction as shall suppress the mischief and advance the remedy.” Dwarris on Stat., 9 Law Lib., 694. In this case the mischief to be cured was, that by the common law, the mechanic who erects, constructs or repairs fixed or stationary machineiy, like him who builds a house, is without that safe security for compensation which a *91specific lien on the house or the machine would afford; the design of the act of 1838, and its supplements, was to afford that security. But with reference to movable machines, the common law affords ample and complete security to the mechanic, by leaving in him the right of property, or in the case of repairs done, giving him a lien thereon, while they remain in his possession; and he has the right to retain the possession and his right of property, or his lien, until his claim for construction or repair is paid. There is no sound reason for imputing to the Legislature the intention of extending the operation of the lien laws to cases which were not within the mischief sought to be remedied. We have not failed to consider the provisions of the act of 1845, ch. 287, which directs that the lien laws under consideration shall receive a liberal construction, as remedial acts. But after mature reflection, we are constrained to adopt the conclusions already stated as entirely consistent with the rules of construction governing the subject.
The act of 1845, makes machines subject to a lien, “in like manner as buildings are made subject, under the provisions of this and the original act, to which this is a supplement. The original act of 1838, and the supplement, must therefore be construed together, as one act; and looking to their various provisions, the manner in which the lien is to be asserted, the mode and time prescribed for filing the claim of record, and the,form of the action and execution for its recovery, we cannot hesitate in saying, that many of the provisions of the law are inapplicable to movable machines, and conclusively show that the legislature did not intend to embrace them within its operation.
These conclusions are at variance with some of the language employed in the opinion of this court, in the case of Denmead vs. The Bank of Baltimore; and while we adhere to the judgment pronounced by the court in that case, we are compelled to say, that a careful consideration of the question before us, has convinced us that the construction of the word machine, in the act of 1845, as extending to such as are “movable in their operation and use, such as a locomotive, a *92threshing machine, and the like,” is not justified by sound rules of interpretation, or in accordance with the intention of the legislature. This question did not arise in the case just cited, and its decision was not involved in the judgment pronounced by the court.
In the decision of this case, we have considered the question presented as if the coal cars, which are the subject of the lien, were admitted to be machines — a question, however, which we do not mean to decide — and being of opinion that they are not within the provisions of the act, subject to mechanics’ lien, we concur in the propriety of the instruction given to the jury by the Superior Court, and affirm the judgment.

Judgment affirmed.